Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/24/2020 havingclaims 1-18 are pending and presented for examination.
Priority
2.  	Application filed on 12/16/2018 is CON of PCT/CN2017/084376 05/15/2017
FOREIGN APPLICATIONS CHINA 201610430019.9 06/16/2016 is acknowledged.
Drawings
	The drawings were received on 12/16/2018 and these drawings are accepted.
2.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/08/2019, 04/11/2019, 01/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110093612 A1 Murakami et al. (Hereinafter “Murakami ").further view of US PG Pub US 20110013517 A1 to So et al (hereinafter So).

As per claim 14, Murakami teaches a path determining apparatus, applied to a hybrid network comprising one controller for implementing a control function, wherein the hybrid network comprises a first network and a second network, the second network is an optical network, and the apparatus comprises a  memory   storing instructions; and one or more processors in  coupled to the memory (fig. 1, controller comprises first network and second network and connected with border routers),  and configured to execute the instructions to:, wherein the one or more processors execute the instructions to: send network topology information of the second network to the controller according to a control channel protocol (para [0028], router 20 sending the topology information of the controller 10 according the control channel BGP protocol  information), wherein the control channel protocol is the same as a control channel protocol used by a network device in the first network to send network topology information of the first network to the controller ( para [0028], wherein the control channel protocol is BGP which is the same protocol used by other network connected to router 30 and 40 for updating the routing topology information to the network controller). 
 	So teaches wherein the first network and the second network are comprised in a hybrid network, the second network is an optical network, and the hybrid network comprising the controller for implementing a control function (para [[0006]], first network and second network comprises hybrid networks and optical networks also part of the network and routers controls the routing control function).
 	Therefore it would have been obvious to one of ordinary skill in the art before the
So, this modification would benefit XUAN for faster data transfer from a first network to a another network in data communication data transfer mechanism.
	As per claim 15, Murakami, So teaches teaches the apparatus according to claim 14, wherein the control channel protocol is the Path Computation Element Communication Protocol (PCEP), and the one or more processors execute the instructions to send, to the controller, a Path Computation Element Communication Protocol link state (PCEP-LS) message that carries the network topology information of the second network, wherein a universal routing field in the PCEP-LS message identifies the second network by using a value (para [0028],  control protocol is the border gateway protocol which is path computation communication protocol for finding routes and carries the network topology information of the  network). 
Allowable Subject Matter
 	Claim 1-13 are allowed.
 	Claim 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 14-15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
  					Conclusion
    .   Prior arts made of record, not relied upon: US PG Publication US 20080019367 A1; US 20080095058 A1; US 20130191906 A1.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips  can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467